UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4357



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARNOLD LORENZO PAIGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-97-340-V)


Submitted:   May 23, 2000             Decided:   September 15, 2000


Before MURNAGHAN,* NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Bruce Park, LANGE & PARK, Charlotte, North Carolina, for Appel-
lant. Mark T. Calloway, United States Attorney, Kenneth M. Smith,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.



     *
       Judge Murnaghan participated in the consideration of this
case but died prior to the time the decision was filed.      The
decision is filed by a quorum of the panel pursuant to 28 U.S.C.
section 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Arnold Lorenzo Paige appeals his jury convictions and re-

sulting sentences for crimes committed in relation to Paige’s rob-

bery of a United States Post Office.   We affirm the convictions and

sentences.

     Paige argues the court erred in admitting fingerprint evidence

and in admitting testimony presented by the Government’s expert

witness in latent fingerprint examination.     We have reviewed the

record and find the court did not abuse its discretion in admitting

the evidence.   See United States v. Patterson, 150 F.3d 382, 387

(4th Cir. 1998), cert. denied, 525 U.S. 1086 (1999).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2